        Case 6:18-cr-00490-AA    Document 51     Filed 01/15/21   Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION


UNITED STATES OF AMERICA,                                Case No. 6:18-cr-00490-AA
                                                          OPINION AND ORDER

      vs.

ANTHONY KYLE MCGREGOR,

            Defendant.
_______________________________________
AIKEN, District Judge:

      Now before the Court is defendant Anthony Kyle McGregor’s Motion to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A). Doc. 38. For the reasons set for the

below, the motion is DENIED.

                               LEGAL STANDARD

      Generally, a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25

(2010). Compassionate release under § 3582(c)(1)(A) provides an exception in rare

cases. Until 2018, § 3582 allowed compassionate release only on a motion by the

Bureau of Prisons (“BOP”). The First Step Act, Pub. L. No. 115-391, § 603, 132 Stat.


PAGE 1 – ORDER AND OPINION
        Case 6:18-cr-00490-AA       Document 51      Filed 01/15/21   Page 2 of 8




5194, 5239 (Dec. 21, 2018), amended § 3582 to authorize courts to grant

compassionate release motions filed by defendants where they had petitioned BOP to

bring a motion on the defendants’ behalf and either they had exhausted all

administrative appeals after a denial or thirty days had elapsed since the Warden

received their request.

      Section 3582(c)(1)(A) authorizes a court to modify a defendant’s sentence if it

finds that two conditions have been satisfied: (1) that “extraordinary and compelling

reasons warrant such a reduction” and (2) “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). In making this determination, the Court must “consider[] the factors

set forth in [18 U.S.C.] § 3553(a) to the extent applicable[.]” Id. (emphasis added).

      The    relevant     policy   statement   for   sentence   reductions   under   the

compassionate release statute is found in the United States Sentencing Guidelines, §

1B1.13. According to the policy statement “extraordinary and compelling reasons” for

release are: (1) the “Medical Condition of the Defendant” – the defendant is suffering

from a terminal illness, serious physical or medical condition, serious functional or

cognitive impairment, or deteriorating physical or mental health because of the aging

process “that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not

expected to recover[;]” (2) the “Age of the Defendant” – the defendant is at least 65

years old, is experiencing serious deterioration in physical or mental health because

of the aging process, and has served at least 10 years or 75 percent of his or her term



PAGE 2 – ORDER AND OPINION
        Case 6:18-cr-00490-AA     Document 51     Filed 01/15/21   Page 3 of 8




of imprisonment, whichever is less; (3) “Family Circumstances” – the death or

incapacitation of the caregiver of the defendant’s minor child or the incapacitation of

the defendant’s spouse or registered partner when the defendant would be the only

available caregiver for the spouse or registered partner; and (4) any other

extraordinary and compelling reasons determined by the Director of BOP. U.S.S.G. §

1B1.13 cmt. 1.

      Although the fourth category of “extraordinary and compelling reasons”

encompasses other circumstances as determined by the BOP director, § 1B1.13 cmt.

1(D), the Court follows the majority of federal district courts that “have found that

the most natural reading of the amended § 3582(c) and 28 U.S.C. § 994(t) is that the

district court assumes the same discretion as the BOP director when it considers a

compassionate release motion properly before it.” United States v. Perez, No. 88-

10094-1-JTM, 2020 WL 1180719, at *2 (D. Kan. Mar. 11, 2020); see also United States

v. Joling, No. 6:15-cr-00113-AA, 2020 WL 1903280, at *3 (D. Or. Apr. 17, 2020).

Nevertheless, the policy statement remains instructive. See United States v. Hanson,

No. 6:13-cr-00387-AA-1, 2020 WL 3605845, at *3 (D. Or. July 2, 2020); United States

v. Haft, No. 3:12-cr-42-SI, 2020 WL 3412195, at *2 (D. Or. June 22, 2020).

                                   DISCUSSION

      On March 12, 2019, defendant pleaded guilty to two counts of possession with

intent to distribute 50 grams or more of methamphetamine in violation of 21 U.S.C.

§§ 841(a) and (b)(1)(B)(viii) pursuant to a negotiated settlement with the government.

Doc. 22. On March 20, 2019, the Court sentenced defendant to 60 months in custody



PAGE 3 – ORDER AND OPINION
        Case 6:18-cr-00490-AA     Document 51     Filed 01/15/21   Page 4 of 8




on both counts. Doc. 28. Defendant is currently projected to be released from custody

on December 1, 2022.

      On April 20, 2020, plaintiff filed a motion to vacate or correct sentence under

28 U.S.C. § 2255. Doc. 30. The substance of that motion, however, requested relief

18 U.S.C. § 3582(c)(1)(A).   Accordingly, the Court appointed the Federal Public

Defender to represent defendant in this motion. Doc. 35. Defendant then refiled a

full motion to reduce sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). Doc. 38. The

Court held two hearings on this matter on July 15, 2020 and October 6, 2020. Docs.

48 and 49.

      Initially, the Court notes that defendant submitted a request for

compassionate release to the warden of the institution where he is housed on May 7,

2020. The Warden denied the request on June 10, 2020 and submitted an appeal of

that denial. Accordingly, this motion is properly before the Court.

I.    Extraordinary and Compelling Reasons

      Section 1B1.13 of the U.S. Sentencing Guidelines identifies four categories of

extraordinary and compelling reasons. See U.S.S.G. § 1B1.13 cmt. n. 1(A)-(D). As

relevant here, § 1B1.13 provides that extraordinary and compelling reasons exist,

inter alia, when “the defendant is suffering from a serious physical or medical

condition, that substantially diminishes the ability of the defendant to provide

selfcare within the environment of a correctional facility and from which he or she is

not expected to recover” and in circumstances “other than, or in combination with”

the other three categories. U.S.S.G. § 1B1.13 cmt. n.1(A)(ii), 1(D).



PAGE 4 – ORDER AND OPINION
        Case 6:18-cr-00490-AA      Document 51     Filed 01/15/21   Page 5 of 8




      Defendant is 35 years old and suffers from various underlying conditions

including asthma, hepatitis C, back and shoulder pain, herpes, anxiety, and

depression. Defendant also has been recently diagnosed with high blood pressure.

Though defendant is young, his asthma, hepatitis C, and hypertension are recognized

risk factors for developing severe complications from the 2019 novel coronavirus

(“COVID-19”). Defendant is currently held at FCI Terminal, which suffered a severe

COVID-19 outbreak in 2020. Currently, the BOP reports one positive inmate at FCI

Terminal Island. https://www.bop.gov/coronavirus/ (last visited January 14, 2021 at

10:30 AM).

      Compassionate release is “rare” and “extraordinary,” and courts routinely deny

such claims. United States v. Mangarella, 2020 WL 1291835, at *2–3 (W.D.N.C. Mar.

16, 2020) (“[A] compassionate release ... is an extraordinary and rare event.”) (citation

omitted). A defendant bears the burden to show special circumstances meeting the

high bar set by Congress and the Sentencing Commission for compassionate release.

See United States v. Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020)

(holding that a defendant bears the burden of establishing entitlement to sentencing

reduction and citing United States v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir.

1998)). The Court cannot conclude that defendant met that burden here.

      During the COVID-19 pandemic, many courts have recognized that, when a

defendant has a chronic medical condition that may substantially increase the

defendant’s risk of becoming seriously ill or dying from COVID-19, that condition may

satisfy the standard of extraordinary and compelling reasons. See Hanson, 2020 WL



PAGE 5 – ORDER AND OPINION
           Case 6:18-cr-00490-AA   Document 51   Filed 01/15/21   Page 6 of 8




##, at *7–9; United States v. Barber, No. 6:18-cr-00446-AA-1, 2020 WL 2404679, at

*4–5 (D. Or. May 12, 2020); Joling, 2020 WL 1903280, at *4–5.

       The Court first notes that it appears that FCI Terminal Island appears to have

contained its COVID-19 outbreak. Some of defendant’s underlying conditions may

put him at higher risk for developing complications from COVID-19. However, as the

Court noted at oral argument, defendant’s conditions appear to adequately be

managed at this time. Accordingly, the Court finds that defendant in this case has

not shown extraordinary and compelling reasons justifying release.

II.    § 3553(a) Factors

       Next, the Court reviews the § 3553(a) sentencing factors.       In imposing a

sentence which is “sufficient, but not greater than necessary,” a court considers,

among other things, the nature and circumstances of the offense, the history and

characteristics of the defendant, community safety, the kinds of sentences available,

the need to avoid unwanted disparities in sentencing, and all other obligations of

sentencing including punishment, deterrence, and rehabilitation.        18 U.S.C. §

3553(a).

       Defendant has served more than half of his imposed sentence. Defendant has

engaged in program while in prison to help rehabilitate himself, even earning his

GED. The Government presents no arguments that a sentence of time served would

fail to meet the sufficient but not greater than necessary standard.

III.   Dangerousness




PAGE 6 – ORDER AND OPINION
        Case 6:18-cr-00490-AA     Document 51     Filed 01/15/21   Page 7 of 8




      Finally, the Court considers whether defendant presents a danger to the

community.    U.S.S.G. § 1B1.13(2).    Under § 3142(g), a court must consider the

following factors in determining whether conditions of release will reasonably assure

the safety of any other person and the community: (1) the nature and circumstances

of the offense charged, (2) the weight of the evidence against the person, (3) the

history and characteristics of the person, and (4) the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release.

18 U.S.C. § 3142(g).

      Here, the Court finds that defendant would present a danger to the community

if released. Defendant proposes that he be released to Roseburg to live with his sister.

However, Roseburg is where the criminal activity in this case took place. The Court

is also concerned with defendant’s history of domestic abuse, which was committed

against women still living in Roseburg. This activity reoccurred over the course of

several years prior to defendant’s release. Holding a job and being near family in

Roseburg did not prevent defendant from threatening and assaulting women or

dealing drugs to the community prior to his arrest. In sum, the Court finds that

defendant would pose a danger in community upon release.

                                   CONCLUSION

      The Court finds that defendant has not shown extraordinary and compelling

reasons justifying compassionate release.      The Court also finds that defendant

would present a danger to the community pursuant to 18 U.S.C. § 3142(g).




PAGE 7 – ORDER AND OPINION
        Case 6:18-cr-00490-AA    Document 51    Filed 01/15/21   Page 8 of 8




Accordingly, defendant’s motion to reduce sentence (doc. 38) is DENIED.

Defendant’s initial pro se motion (doc. 30) is also DENIED.

      IT IS SO ORDERED

                  15th day of January 2021
      DATED THIS _____



                                    /s/Ann Aiken
                            _________________________
                                    Ann Aiken
                             U.S. District Court Judge




PAGE 8 – ORDER AND OPINION
